Citation Nr: 0528537	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), also claimed as a nervous condition.

2.  Entitlement to service connection for a skin condition.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel








INTRODUCTION

The veteran had active service from September 1960 to March 
1961 and from May 1967 to January 1969.

This appeal arises from a September 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs which denied the 
veteran's claim for entitlement to service connection for 
PTSD and a skin condition.  In October 2002, the veteran 
filed a notice of disagreement with this decision.  In August 
2003, the RO issued a statement of the case (SOC) for the 
PTSD issue only.  In September 2003, the veteran filed a 
substantive appeal for the issues of entitlement to service 
connection for PTSD and a skin condition.  In May 2004, the 
Board remanded the claim so that the RO could issue an SOC 
for the skin condition issue.  This action was completed in 
June 2005 and the veteran received notice stating that he had 
to perfect his appeal by filing a VA Form 9 within 60 days of 
the date of the notice.  

Although the veteran has not submitted another VA Form 9, the 
Board will accept jurisdiction over issue of service 
connection for a skin condition.  It is clear that the 
veteran intended to perfect his appeal in his August 2003 VA 
Form 9.  Moreover, failure to file a timely VA Form 9 does 
not automatically deprive the BVA of jurisdiction. The 
provisions of 38 U.S.C.A § 7105(d)(3) and 38 C.F.R. § 19.124 
(replaced by § 20.302(b) ) provide that an RO may close an 
appeal for failure to respond to the SOC.  However, the 
statute and regulations do not require an RO to close a claim 
in that situation; nor do they provide that the claim will 
become final if the claimant fails to file a timely appeal.  
Rowell v. Principi  4 Vet.App. 9, 17 (Vet.App.,1993.) 

In his substantive appeal dated September 2003, the veteran 
requested a videoconference hearing with a Veterans Law 
Judge.  A hearing was scheduled for April 2004.  However, on 
the day of the hearing, the veteran failed to report.  There 
are no further requests for a personal hearing in the claims 
file.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have a skin condition related to 
service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2004).

2.  A skin condition was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the veteran's 
claim for service connection, the Board must first determine 
whether the veteran has been apprised of the law and 
regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claim; and whether the 
claim has been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
it was held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
comply strictly with all relevant provisions of the VCAA.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in June 2004 and a statement of 
the case (SOC) dated June 2005.  The letter provided notice 
of the above elements with respect to the issue of service 
connection for PTSD, while the June 2005 SOC provided such 
notice with respect to the issue of service connection for a 
skin condition.  In addition, by virtue of the Board decision 
on appeal, the June 2005 SOC, and the June 2005 supplemental 
statement of the case (SSOC), the veteran was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  The SOC 
and SSOC also fulfilled the requirements of element (4), by 
supplying the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
the VCAA essentially seeks to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The initial VCAA letter and SOC were not provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  However, when 
considering the notification letters and the other documents 
described above, it cannot be doubted that the veteran was 
aware of what evidence would substantiate his claim, and that 
it was ultimately his responsibility to provide such evidence 
to VA.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  He was given ample time to respond 
to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs"), and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran has also been afforded a VA psychiatric examination.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.


The Merits of the Claims

The veteran contends that he incurred PTSD and a skin 
disorder as a result of active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A. Post-Traumatic Stress Disorder

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).    Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  
However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").   

The veteran in this matter is not shown to have PTSD, or any 
psychiatric disorder.  
In July 2004, the veteran underwent a VA psychiatric 
examination.  The examiner reported that the veteran does not 
have a disability meeting the diagnostic criteria for PTSD or 
any other psychiatric disorder.  The veteran was described as 
pleasant and cooperative, with good attention and 
concentration.  His mood was euthymic and his affect 
exhibited a good range.  The examiner did not describe any 
symptoms of PTSD under the DSM-IV.  

The examiner also noted that the veteran did not meet the 
DSM-IV criteria for stressors.  He had not submitted evidence 
of stressors and only told the examiner about an accident in 
which he accidentally shot himself in the left ankle.  The 
examiner commented that, although the veteran had combat, 
this accident was unrelated to combat and there were no 
"descriptions of any emotional condition related to this 
incident." There was no other evidence of a psychiatric 
disability, to include PTSD, anywhere in the claims file.

Shortly after the VA examination, the veteran submitted a 
stressor statement in support of his claim.  He reported that 
his unit faced mortar fire upon arrival at Long Vihn in Bien-
Hoa.  He also reported that looking for the enemy in the 
jungle, fearing being shot, was extremely stressful.  The 
veteran could not recall the dates of these events, but he 
noted that his unit was deployed in 1967.

The veteran clearly had combat service.  His report of 
separation from the Armed Forces indicates he was in the 
infantry and was awarded a Combat Infantry Badge.  This 
evidence established that the veteran had combat in service.  
See West v. Brown, 7 Vet. App. 70, 76 (1994).  If the 
evidence establishes that the veteran engaged in combat and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   38 U.S.C.A § 
1154(b); 38 C.F.R. § 3.304(f).  

However, the veteran has never been diagnosed with PTSD.  See 
38 C.F.R. 
§§ 3.304(f); 4.125(a) (2004).  Moreover, there are no other 
psychiatric diagnoses in the claims file.  Because there is 
no competent diagnosis of PTSD (or any other psychiatric 
disorder) in the claims file, the claim must be denied.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  
   
The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  It follows that there 
is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  


B.  Skin Condition

There is no evidence of complaints, treatment, or diagnoses 
of a skin condition in the veteran's service medical records.  
In fact, the earliest discussion of a skin condition in the 
claims file is a March 2001 notation of allergic urticaria 
listed as an active problem in the veteran's VA outpatient 
treatment records.

The claims file does not contain a competent nexus opinion 
relating the veteran's current allergic urticaria to service.  
Furthermore, the first evidence of a skin condition in the 
claims file came more than 30 years after service.  In view 
of the lengthy period without evidence of treatment, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the veteran's claim for service 
connection.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Because there is no competent nexus opinion, the claim must 
be denied.  The Board has considered the veteran's written 
assertions, but, as noted above, lay testimony is not 
competent to establish a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin condition.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for PTSD is denied.

Service connection for a skin condition is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


